Case 20-12820 Doc8 Filed 03/09/20 Pagel ds

a,
<9. € 7,
UNITED STATES BANKRUPTCY COURT Pa 4 A os
DISTRICT COURT OF MARYLANHS , PSs

Sr & “e ey
Cee 7 bs
In re: oe Mp _ Fm

THE LAW OFFICES OF Case No. 20- Be 4
PERRY A. RESNICK, LLC, 7

 

Debtor. Chapter 11

 

EXPEDITED MOTION FOR ORDER AUTHORIZING DEBTOR
TO PAY PREPETITION WAGES

** Expedited Hearing Requested Pursuant to Local Rules 9013-1(F) and (I) **
Basis for Expedited Relief

The Debtor's ability to preserve its business will be adversely
affected if it is unable to retain its employees. The Debtor must
fund its employees’ payroll by 5:00 P.M. on Wednesday August
14, 2019. Therefore, the Debtor requests that this motion,
which requests authority to pay prepetition wages owing to the
employees, be set for hearing on or before March 11, 2020.

The Debtor is filing a motion for cash collateral use

contemporaneously herewith, which contemplates the wage
payments referenced below.

The Law Offices of Perry A. Resnick, LLC (the "Debtor"), pursuant to 11 U.S.C. §§ 105,
507, 1107, and 1108, requests Court authorization to pay prepetition wages to employees, and
respectfully states as follows:
BACKGROUND
1. The Debtor filed a voluntary petition for relief under chapter 11 of the Bankruptcy
Code on March 4, 2020. Pursuant to Bankruptcy Code §§ 1107(a) and 1108, the Debtor is
operating its business and managing its affairs as a debtor in possession.

2. The Debtor is a law office specializing in tort actions.

 

 
Case 20-12820 Docs Filed 03/09/20 Page2of5

3. As of the petition date, the Debtor owes wages to one employee (together, the
"Employees"). Pursuant to Local Rule 9013-1(1), a chart setting forth:

(a) the name of each Employee, (b) the amount of wages due such Employee, (c) the
amounts to be withheld from such wages, including for payroll taxes and related benefits,

and (d) the period of time for which prepetition wages are due is as follows:

 

 

 

 

 

 

 

 

Employee Name Wages Due Amounts Withheld Pay Period
Perry A. Resnick $1,000.00 $00.00 Weekly Pay Ending
March 6, 2020

 

4, All of the Employees are currently employed by the Debtor. With the exception
of Perry A. Resnick, no Employees are insiders within the meaning of

Bankruptcy Code § 101(31). Perry A. Resnick is 100% owner and manager of the Debtor.
RELIEF REQUESTED AND LEGAL BASIS
5. By this Motion, the Debtor seeks authority under §§ 105(a), 507(a)(4), 1107(a),
and 1108 of the Bankruptcy Code to pay the amounts listed on Exhibit A, including,
concurrently, all applicable payroll taxes and related benefits due to the Employees.
6. Section 105(a) of the Bankruptcy Code provide that "[t]he court may issue any

order, process, or judgment that is necessary or appropriate to carry out the provisions of this

 

 
 

Case 20-12820 Doc8 Filed 03/09/20 Page 3of5

title.” 11 U.S.C. §105(a). Under § 105(a) and the 'necessity of payment’ doctrine, the Court has
the equitable power to authorize a chapter 11 corporate debtor in possession to pay prepetition
employee wages, salaries, benefits, and employee business expense reimbursements that are
essential to its continued operation. See In re Ionosphere Clubs, Inc., 98 B.R. 174, 175-77
(Bankr. S.D.N.Y. 1989); see also In re Equalnet Communications Corp., 258 B.R. 368, 370-71
(Bankr. S.D. Tex. 2000) (permitting the debtor's payment of contract employee's prepetition
compensation claim). In particular, the Court may authorize payments of prepetition claims to
employees and other critical vendors when (1) the payments are necessary for reorganization; (2)
there is a sound business justification for the payments because the payees will refuse to do
business with the debtor absent payment; and (3) disfavored creditors will be at least as well off
as a result of the payments. See In re Tropical Sportswear Intl Corp., 320 B.R. 15, 20 (Bantu.
M.D. Fla. 2005).

7. Each of the Topical Sportswear elements are present here. The Employees are
essential to operating the Debtor's business. The Employees will refuse to continue working
unless their wages are paid. Finally, creditors disfavored by wage payments will be at least as
well off, because such payments will maintain the Debtor's value as a going concern.

8. Courts have regularly granted motions to pay prepetition employee wages and
honor employee benefits when the employees' continued efforts are necessary to the debtor's
effective reorganization. See, e.g., In re Atlas Air Worldwide Holdings, Inc., Chapter 11 Case
No. 04-10792-BKC-RAM (Bankr. S.D. Fla. February 6, 2004) (Mark, J.) (order Granting
Debtors' Emergency Motion for Order Authorizing Debtors to Pay Prepetition Salaries); In re US
Airways Group, Inc., Chapter 11 Case No. 02-83984 (Bantu. E.D. Va. August 12, 2002) (Mayer,
J.) (order Authorizing the Debtor to Pay Prepetition Salaries, Wages, and Benefits); In re Fine

Air Servs. Corp., Chapter 11 Case No. 00-18671-BKC-AJC (Bankr. S.D. Fla. Sept. 29, 2000

 
Case 20-12820 Doc8 Filed 03/09/20 Page4of5

(Cristol, J.) (order Authorizing the Debtors to Honor Obligations to Their Employees). That

dynamic is present here, and the Court should authorize payments to the Employees.
WHEREFORE, the Debtor respectfully requests that this Court enter an order: (1)
granting this Motion; (2) authorizing the Debtor to pay prepetition wages to the Employees listed

herein, and (3) granting all further relief that the Court deems just and proper.

Respectfully Submitted,

fu) S Xormuch?

Jofidthan S. Resnick
Atiémey for Debtor

3655-A Old Court Road, Suite 1
Baltimore, Maryland 21208
Telephone: 410-484-9600
Facsimile: 443-898-8520

 

ATTORNEY CERTIFICATION
I HEREBY CERTIFY that I am admitted to the Bar for the State of Maryland, and I am in compliance

with the additional qualifications to practice in this Court as set forth in Local Rule 2090-1(A).

 
Case 20-12820 Docs Filed 03/09/20 Page5of5

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this 9t* day of March, 2020, a copy of the
Expedited Motion for Order Authorizing Debtor to Pay Prepetition Wages and a copy of
this certificate were mailed first class, postage prepaid to:

Krunchcash, LLC
200 E. Palmetto Park Road, Apt 700
Boca Raton, FL 33432

Baltimore Fabricators, LLC
1611 Bush Street
Baltimore, Maryland 21230

athan S. Resnick
orney for the Debtor
3655-A Old Court Road, Suite 1

Baltimore, Maryland 21208
410-484-9600

 

 

 
